Citation Nr: 1504159	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Veteran represented by:	Wade Bosley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  In April 2013, the Board remanded this matter for further development.  

The Board notes that following the issuance of an August 2014 supplemental statement of the case, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has more nearly resulted in occupational and social impairment with deficiencies in areas such as work, social relations, judgment and mood due to symptoms of depressed mood, poor energy, anxiety, nightmares, flashbacks, poor sleep, hypervigilance, hyperarousal, avoidance, irritability/anger, difficulty concentrating, memory difficulties, estrangement from others, difficulties with stress management, and difficulties with interpersonal relationships which adversely affected his ability to perform in the workplace.

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that, for the entire appeal period, he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent, but no higher, rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In statements dated in October 2008 and December 2012, the Veteran's attorney indicated that the Veteran was seeking a 70 percent rating for his PTSD and a TDIU, and that a grant of such would satisfy his appeal.  Because the Veteran limited his appeal to a 70 percent rating and a TDIU, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board herein finds that the evidence supports such entitlement, discussions of VA's duty to notify or assist is not necessary as he is being awarded a complete grant of the benefits sought on appeal.


II.  Increased Rating for PTSD

The Veteran has been assigned an initial 50 percent disability rating for his service-connected disability.  He claims that his disability is more severe than what is represented by a 50 percent rating.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran has been assigned a 50 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996), GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Under DSM-IV, GAF scores ranging from 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 31 to 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

The Board notes that the Veteran has been diagnosed with both PTSD and Major Depressive Disorder.  As there is no definitive medical evidence distinguishing the level of impairment attributable to the Veteran's PTSD and Major Depressive Disorder, the Board will attribute all signs of psychiatric impairment to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

November 2007 VA treatment notes indicate that the Veteran complained of constant crying spells, insomnia, depressed mood with anxious features, intrusive thoughts.  He had severe depression and his affect was restricted.  He had problems with short term memory.  He denied any hallucinations, but felt paranoid and suspicious of others.  He denied suicidal and homicidal ideations. 

In December 2007, the Veteran submitted a statement about his current PTSD symptoms.  He reported that he had flashbacks triggered by certain smells.  His sleep was intermittent and did not sleep longer than two hours at a time.  He was always aware of his surroundings and was paranoid.  He stated that he was suspicious of people and had no close friends.  Sudden and loud unexpected noises startled him and he had many crying episodes.  He stated that he had problems with his long and short term memory.  He avoided crowds.  He reported that he loses his temper easily.

The Veteran's wife submitted a statement in December 2007.  She reported that the Veteran did not sleep well and he checked doors and windows to be sure they were locked.  She stated that he was paranoid and suspicious of strangers.  He did not go to restaurants because he did not feel comfortable in such places.  She stated that he has no close friends and only trusted her and his two children.  He was anxious, impatient and cautious.  She stated that he frequently had crying spells and flashbacks triggered by certain sounds and smells.  He was depressed, irritable, and had anger fits.  He had trouble concentrating and staying focused, and he did not deal well with stressful situations.  He had severe mood swings and road rage.  

The Veteran's son submitted a statement in December 2007.  He reported that the Veteran was suspicious of people and avoided crowds.  He was depressed and irritable most of the time and felt insecure.  

The Veteran's acquaintance from a motorcycle club submitted a statement in December 2007.  He reported that the Veteran was constantly aware of his surroundings and did not deal with stress well.  He had nightmares about Vietnam and the sounds of helicopters and unexpected noises startled him.  He had flashbacks and frequent crying spells about Vietnam.  He was depressed most of the time.

The Veteran was afforded a VA PTSD examination in June 2008.  He reported that his marriage was fine and his relationship with his kids was good, but he became nervous after spending time with them.  He reported that he did not have any friends, but he belonged to a motorcycle club that met once every month.  The Veteran was clean and casually dressed.  He was tense and had intermittent eye contact.  His speech was hesitant, but clear and coherent.  He described his mood as "okay."  He was easily distracted and was not able to do serial 7's, but he was able to spell a word forward and backward.  He was oriented to person, time, and place.  His thought process was logical, sequential, and goal directed.  The Veteran had no delusions or hallucinations and had adequate judgment.  He reported sleep impairments and had low energy.  The Veteran did not have obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was fair.  He was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  The Veteran's remote memory was moderately impaired, and his recent memory and immediate memory were mildly impaired.  The Veteran also had symptoms of hypervigilance, exaggerated startle reflex, and recurrent and intrusive distressing recollections of his stressor.  The examiner concluded that the Veteran's symptoms resulted in deficiencies in family relationships and mood, but not judgment, thinking, work, or school (not applicable).  She stated that the Veteran's PTSD signs and symptoms are transient or mild and decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner assigned a GAF score of 50.

During June 2008 VA treatment, the Veteran complained of depression and anxiety.   He stated that he did not want to do anything or go anywhere.  He denied panic attacks.  He was emotionally disconnected, was irritable, and had low energy, concentration problems, short and long term memory problems, and occasional road rage.  He was paranoid, hypervigilant, startled easily, and had intrusive memories and nightmares.  The Veteran denied suicidal or homicidal ideations.  His affect was depressed/mildly anxious.  His thought processes were goal directed and his thought content was absent for delusions.  He reported problems with concentration and problems with short and long term memory.  His judgment, insight, and reliability were good.  The treating physician assigned a GAF score of 50.

During July 2008 VA treatment, the Veteran reported being on guard and alert and having to protect himself and his family.  He was not able to be around other people or in crowds and was not able to sleep more than two hours at a time due to nightmares.  The treating clinician noted that the Veteran had poor interaction skills as evidenced by limited eye contact and awkward social responses.

VA outpatient treatment records indicate that the Veteran's mood was euthymic and his affect was slightly anxious.  He was casually dressed.  He had no suicidal or homicidal ideations.  His thought processes were linear and his insight and judgment were fair.  His sleep was fragmented and he had occasional nightmares.  His GAF score was 65 in March 2009 and 60 in September 2008.

In September 2008, the Veteran underwent a psychiatric review in connection with his claim for Social Security Administration benefits.  The examiner determined that the Veteran's psychiatric impairment was not severe.  The examiner noted that the Veteran had anxiety as evidenced by recurrent and intrusive recollections of a traumatic experience, which are a source of marked distress.  As to functional limitations, the examiner noted that the Veteran's psychiatric disorder had a mild effect on restriction of activities of daily living, difficulties in maintaining social functioning, and difficulty maintaining concentration, persistence, or pace.  There was no evidence of episodes of decompensation, each of extended duration.

In August 2008, the Veteran was afforded a memory deficits examination in connection with his claim for Social Security Administration benefits.  The examiner noted that there was no evidence of serious deficits in long or short term memory or memory for immediate recall.

The Veteran was afforded a VA general medical examination in July 2009.  The examiner noted that the Veteran's PTSD had been progressively worse since its onset and his response to current treatment was poor.  The Veteran's affect was described as bland and his mood was flat.  The examiner noted that the Veteran's judgment was normal, his behavior was appropriate, there was no evidence of obsessive behavior or hallucinations/delusions, and he had a normal comprehension of commands.  As to the Veteran's claim of unemployability due to PTSD, the examiner opined that the Veteran's "condition would hinder him from being gainfully employed in any activity involving sustained mental focus or in a situation in which he has to deal with others whether physical or sedentary."

In July 2009, the Veteran had a VA PTSD examination.  The Veteran reported symptoms of depression, including low mood, low energy, hopelessness, irritability, and increased sleep during the day.  He reported that his marital relationship was okay, but he slept separately from his wife because of his sleep difficulties.  The Veteran did not have any social relationships.  He did not have a history of suicide attempts or violence/assaultiveness.  Psychiatric examination revealed that the Veteran was appropriately dressed, his psychomotor activity was unremarkable, and his speech was slow.  His affect was constricted and his mood was depressed.  The Veteran was oriented to person, time, and place.  His thought process and thought content were unremarkable.  He did not report any delusions or hallucinations, and no deficiencies in judgment were noted.  The Veteran did not have inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  He denied homicidal or suicidal thoughts.  His impulse control was good and he had no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  The examiner noted that the Veteran's remote, recent, and immediate memory were normal.  He had recurrent and intrusive distressing recollections of his stressor, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a restricted range of affect.  He also had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  

The examiner noted that the Veteran's symptoms had not changed in frequency or severity since his initial examination in June 2008.  His symptoms moderately impaired his social functioning.  The examiner stated that the Veteran also had symptoms of Major Depressive Disorder manifested by depressed mood, sleep disturbances, anhedonia, feelings of worthlessness and hopelessness, and low energy.  Such symptoms also moderately impaired his functioning.  The examiner could not assign separate GAF scores for Major Depressive Disorder and PTSD without resorting to mere speculation.  The examiner stated that the Veteran had not worked in several years due to physical and emotional limitations.  The examiner concluded that the Veteran's PTSD symptoms would likely mildly impair his ability to engage in physical and/or sedentary employment due to difficulties concentrating, interacting with others, maintaining his concentration, and feeling estranged from others and his activities.  The examiner noted that the Veteran had deficiencies in thinking, family relations, and mood, but not in judgment, mood, or school (not applicable).

September 2009 and April 2010 VA treatment records reflect that the Veteran's mood was euthymic, his affect was slightly anxious, his sleep was fragmented, and he had occasional nightmares.  His GAF score was 65.

July 2010, October 2011, and January 2012 VA treatment records noted that the Veteran's mood was dysthymic and his affect was slightly anxious.  His GAF score was 65.

April 2012 VA treatment records indicate that the Veteran's mood was euthymic, his affect was less anxious, there was no evidence of suicidal or homicidal ideations, his thought processes were linear, insight and judgment were fair, and his sleep had improved.  His GAF score was 65.

The Veteran provided a December 2012 private psychological report by Dr. J.M., who evaluated the Veteran for more than three hours.  Dr. J.M. noted that the Veteran's hygiene was good.  His mood was depressed and his affect was generally flat.  He denied auditory and visual hallucinations.  His speech was unimpaired.  His remote memory was good but his recent memory was assessed as fair.  He was unable to recite serial 7s.  He denied suicidal thoughts.  He reported experiencing intrusive and unwanted recollections two or three times each week, which resulted in severe distress and crying.  He had nightmares, flashbacks, and hypervigilance.  The Veteran reported that he did not have any outside activities and felt cut off from others.  He felt connected to his wife, but had a severe sense of disconnectedness from others.  He reported severe road rage.  He had difficulty concentrating and was hyperalert.  Dr. J.M. also met with the Veteran's wife.  She reported that the Veteran would cry in his sleep, was distant with others, and had anger problems.  Dr. J.M. assigned a GAF score of 50 due to persistent and treatment-resistant depression, profound hypervigilance, and emotional isolation.

Based on a review of the claims file and an interview with the Veteran and his wife, found that the Veteran had:

severe occupational and social impairments with deficiencies in his ability to work, and his social relations, thinking, judgment and, most significantly, mood, due to symptoms such as nearly continuous depression, extreme hypervigilance, difficulty concentrating, intrusive recollections, profound psychological disturbance at exposure to things which represent Vietnam, nightmares (with concomitant insomnia), and unprovoked irritability.

Dr. J.M. found that the Veteran's symptoms resulted in an extreme difficulty in adapting to stressful circumstances and maintaining effective relationships.  He further found that the Veteran had been unemployable since at least 2007 due to such symptoms.  

In December 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge.  At his hearing, the Veteran reported that he had crying episodes and intrusive thoughts about Vietnam.  As to his ability to work, the Veteran reported that he could not get along with anyone and could not concentrate when he was working.  He stated that he retired when he was 56 because he "couldn't take it anymore."  After he retired, he tried to work part time and was unable to do so.  The Veteran's wife reported that the Veteran was depressed, does not trust people, and does not have many friends.  She stated that the Veteran sleeps within two feet of the front door in order to protect the home.  

In May 2013, the Veteran was afforded a VA PTSD examination.  The examiner noted that the Veteran's symptom severity was similar to that noted at his last two VA examinations.  His symptoms included depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He also had nightmares two to three times each week.  He was socially detached and isolated, he had a restricted range of affected, avoided talking about events from Vietnam, and avoided crowded situations.  He had sleep impairment, irritability and angry outbursts, hypervigilance, and an exaggerated startle response.  He had a depressed mood and was "mopey and down most days."  He was tearful at least once a week.  He had insomnia.  He had psychomotor retardation or agitation.  The Veteran reported experiencing a lack of energy most days.  He felt guilty about not having a good relationship with his children and grandchildren.  He endorsed subjective complaints of concentration difficulties, but the examiner noted that such difficulties were not evident during the examination.  The Veteran denied having suicidal ideation.  The Veteran was casually and appropriately dressed.  His speech was within normal limits and his eye contact and affect were appropriate.  His mood was euthymic during the exam.  His thought processes and thought content were normal.  The Veteran denied delusions, hallucinations, obsessions/compulsions, and panic attacks.  His attention/concentration was within normal limits and he was oriented to person, place, and time.  His abstract reasoning and memory was within normal limits.  He was able to maintain hygiene.  He did not have any episodes of violence, impulsivity, or inappropriate behavior, and his judgment and insight were adequate.  The examiner stated that the Veteran's PTSD and Major Depressive Disorder resulted in occupational and social impairment with reduced reliability and productivity.  She assigned a GAF score of 61.

In August 2013, Dr. J.M. submitted a report after reviewing the May 2013 VA examination report.  Dr. J.M. stated that he disagreed with the May 2013 VA examiner's assessment of the Veteran.  Dr. J.M. noted the Veteran's report that the VA examiner dismissed his reported symptoms of impulse control, suspiciousness, and memory loss.  He also stated that the examiner did not adequately evaluate his anxiety.  

In November 2014, Dr. J.M. submitted another medical opinion based on an interview with the Veteran.  Dr. J.M. found that the severity of the Veteran's PTSD was not significantly different during the May 2013 VA examination and his December 2012 assessment of the Veteran.  Dr. J.M. found that the May 2013 VA examiner dismissed the Veteran's complaints.  Dr. J.M. again stated that the Veteran has "very severe occupational and social impairments with deficiencies in his ability to work and his social relations due to symptoms such as nearly continuous depression, and that these things have resulted in extreme difficulty in adapting to stressful circumstances."

On review of the record in its entirety, the Board finds that the most persuasive evidence regarding the overall severity of the Veteran's social and occupational impairment due to PTSD comes from the December 2012, August 2013, and November 2014 opinion letters by Dr. J.M.  Here, Dr. J.M. spent over three hours evaluating the Veteran in December 2012.  His reports reflect an extensive review of the evidence favorable and unfavorable to the claim.  The Board further notes that the Veteran reported at his December 2012 hearing that he did not provide complete information to the June 2008 VA examiner, and the July 2009 VA examination was inadequate because the Veteran was only evaluated for 10 minutes.

Overall, the Board finds that the Veteran's PTSD has more nearly resulted in occupational and social impairment with deficiencies in areas such as work, social relations, judgment and mood due to symptoms of depressed mood, poor energy, anxiety, nightmares, flashbacks, poor sleep, hypervigilance, hyperarousal, avoidance, irritability/anger, difficulty concentrating, memory difficulties estrangement from others, difficulties with stress management, and difficulties with interpersonal relationships which have adversely affected his ability to perform in the workplace.  While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes that Dr. J.M. indicated that the Veteran's nearly continuous depression, extreme hypervigilance, difficulty concentrating, intrusive recollections, profound psychological disturbance at exposure to things which represent Vietnam, nightmares (with concomitant insomnia), and unprovoked irritability resulted in occupational and social impairment with deficiencies in most areas.  

The Board has also considered the Veterans' GAF scores assigned during the course of this appeal.  The Veteran has been assigned GAF scores ranging from 50 to 65.  The Board notes that a GAF score of 65 indicates mild or moderate symptoms.  Nevertheless, when considering the evidence described above as a whole and resolving all benefit of the doubt in favor of the Veteran, his symptomatology is consistent with a 70 percent rating.  Thus, the criteria for a 70 percent rating has been met for the entire appeal period.

As noted above, the Veteran has limited his appeal to entitlement to a rating of 70 percent for PTSD.  See AB, supra.  The Board is granting in full the benefit sought on appeal.  As such, there is no need to discuss whether the case should be referred for extraschedular consideration.

III.  TDIU

The Veteran claims that he is unemployable due to his service-connected PTSD.

The Board observes that, in general, the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991). The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).

The Board observes that a higher initial 70 percent rating has been assigned for the Veteran's service-connected PTSD (as discussed above).  As such, the Veteran is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

The evidence of record indicates that the Veteran last held a full-time job in 2004.  He has a high school education and his work experience is limited to labor jobs.  The Veteran has reported that he worked in construction and was constantly on edge due to unexpected, loud noises.  In a December 2012 statement, the Veteran claimed that he had many problems when he was working full-time due to frequent confrontations with colleagues.  

The Board notes that there is conflicting evidence as to whether the Veteran is unemployable due to his service-connected PTSD disability.  The Veteran was determined to be disabled by the Social Security Administration (SSA) as of July 2004.  The SSA determined that the Veteran was disabled due to chronic pulmonary insufficiency (COPD) and other disorders of the respiratory.  The May 2013 VA examiner opined that neither the Veteran's PTSD nor his Major Depressive Disorder rendered him unable to secure and maintain employment that was either physical or sedentary in nature.  Her rationale was that the Veteran's PTSD and depression were of moderate severity and his recent GAF scores of 65 indicate mild symptoms.

However, the examiner who conducted the July 2009 general VA examination opined that the Veteran's PTSD "would hinder him from being gainfully employed in any activity involving sustained mental focus or in a situation in which he has to deal with others whether physical or sedentary."  Furthermore, in December 2012, Dr. J.M. found that the Veteran's PTSD symptoms resulted in an extreme difficulty in adapting to stressful circumstances and maintain effective relationships, and that the Veteran has been unemployable since at least 2007 due to such symptoms.  

Consequently, giving the Veteran the benefit of the doubt and considering the Veteran's credible reports as well as the medical evidence of record, the Board concludes that the pertinent evidence is at least in equipoise as to whether the Veteran's service-connected PTSD precludes him from obtaining and maintaining a substantially gainful occupation, and therefore, entitlement to a TDIU is warranted. 38 C.F.R. § 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 


ORDER

An initial 70 percent disability rating, but no higher, for PTSD is granted.

A TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


